internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-137452-03 date date legend x y z llc1 llc2 a b c state n d1 d2 d3 plr-137452-03 d4 d5 dear this letter responds to a letter dated date submitted by x’s authorized representative on behalf of x requesting inadvertent termination relief under sec_1362 of the internal_revenue_code according to the information submitted y was incorporated under the laws of state on d1 and elected to be as an s_corporation effective d2 on d3 y converted to a state limited_partnership to effect the conversion a and b two shareholders of y each formed a state law single-member limited_liability_company llc1 and llc2 respectively a contributed n shares of y stock to llc1 in exchange for all the interests in llc1 b contributed n shares of y stock to llc2 in exchange for all the interests in llc2 after the conversion llc1 and llc2 were the general partners of z a b and c were the limited partners of z at the time of the conversion z simultaneously filed an election under sec_301_7701-3 of the procedure and administration regulations to be treated as an association_taxable_as_a_corporation although z believed that the conversion would be treated for federal_income_tax purposes as a reorganization under sec_368 and thus a continuation of the original s_corporation z filed a protective form_2553 election by a small_business_corporation on or about d4 a b and c were advised by counsel that y's conversion to a state limited_partnership may have terminated its s_corporation_election see generally dollar_figure of revproc_2003_3 2003_1_irb_113 providing that the internal_revenue_service will not rule on whether a state law limited_partnership electing to be classified as an association for federal tax purposes has more than one class of stock under sec_1361 a b and c took the following remedial actions on d5 a b and c formed x a state limited_liability partnership in state a limited_liability partnership is a partnership formed under state's version of the uniform_partnership_act and is treated as a general_partnership under state law a limited_liability partnership does not present the distinctions in equity interests limited vs general presented by a typical limited_partnership a b and c transferred all of their limited_partnership_interest in z to x in exchange for an interest in x in the same proportion that a b and c had previously owned y a and b transferred their interests in their respective llcs to x x made an election to be classified as an association and an election to be treated as an s_corporation effective d5 additionally x made an election for z to be a qualified_subchapter_s_subsidiary qsub effective d5 x represents that its motive for the conversion was the reduction of its state plr-137452-03 franchise tax and not avoidance of federal tax moreover x represents that it had no intention of terminating its s_corporation_election x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law and analysis sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary regarding this period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent the service is studying the issue of whether a state law limited_partnership electing under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation has more than one class of stock for purposes of sec_1361 until the service resolves this issue through published guidance letter rulings will not be issued the service will treat any request for a ruling on whether a state law limited_partnership is eligible to elect s_corporation status as a request for a ruling on whether the partnership complies with sec_1361 revproc_2003_3 sec_5 2003_1_irb_113 based on revproc_99_51 1999_2_cb_760 plr-137452-03 conclusions based solely on the facts represented we conclude that if x's conversion from a state corporation to a state limited_partnership did create a second class of stock the consequent termination of x's s_corporation_election was inadvertent within the meaning of sec_1362 therefore we rule that x will continue to be treated as an s_corporation for the period from d3 to d5 and thereafter unless x's s election otherwise terminates under sec_1362 except as specifically ruled above we express no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding x's eligibility to be an s_corporation or the validity of its s_corporation_election in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours audrey w ellis reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
